PER CURIAM.
Appellant, Bermuda Atlantic Line Limited, appeals the denial of its motion for relief from a default judgment. The default was entered when appellant failed to appear at pretrial conference with a new attorney as required by the court’s order granting the motion to withdraw of the appellant’s former attorney. Appellant was not properly served by its attorney with the motion to withdraw, nor did appellant actually receive the order granting the former attorney’s motion.1 At the pretrial hearing, appellees made an oral application for default, of which appellants had no notice. Under these circumstances, we find that the trial court abused its discretion in denying the defendant’s motion for relief from the default judgment. Seinsheimer Co., Inc. v. Cobia Point Condominium Ass’n, 616 So.2d 1136 (Fla. 3d DCA 1993). We therefore reverse.
ERVIN and WOLF, JJ., and CAWTHON, Senior Judge, concur.

. We decline to impute notice of this order to appellant where appellant's counsel did not actually contact appellant but rather faxed the order to an address which was not the address of the appellant or its registered agent. See Seinsheimer Co., Inc. v. Cobia Point Condominium Ass'n, 616 So.2d 1136 (Fla. 3d DCA 1993). While appellant's attorney indicated he had sent material there in the past which had reached appellant, it is unclear from the record before us what relationship the appellant had with the address in question.